Bockes, Justice.
Mr. Justice Parker, in the Albany Fire Insurance Company agt. Bay, (4 Barb. 407-415,) remarks that in all cases where the wife has a separate estate, no matter how it was created, it may be made liable to the payment of her note or bond given on the credit of it; and she has, in equity, the same power over it, and may sell it or bind it by mortgage, as if she were 'a feme sole. This case was taken to the court of appeals, where this doctrine was affirmed. (4 Com. 9, and cases cited in opinions of the judges.)
■ It is also decided in this case, that a married woman may dispose of her separate estate without the solemnity of an acknowledgment on private examination. (4 Com. 9; 17 Barb. 660 : see also Willard’s Eq. Jur. 644, et seq. on whole case.)
These authorities show the answer frivolous. Every question raised by it has been expressly adjudicated.
A question remains on the complaint itself: the plaintiffs elaim judgment against Mrs. Comstock for any deficiency there may be after sale.
This question it is unnecessary now to decide; but that can be determined on plaintiff’s application for final judgment on the report of amount due, or when the case is in readiness for judgment as to all the defendants. (See Chapman agt. Lemon, ante page 235.)
Inasmuch as it does not appear before me, how the case stands in regard to the defendants, other than Comstock and wife, perhaps it would be well, in the order to be entered on this motion, to give permission to plaintiffs to take any further proceedings in the cause necessary to bring it to final judgment as to all the defendants. I have drawn the order with that view, though perhaps this part of it may be superfluous.